       Case 2:20-cr-00084-RMP         ECF No. 12   filed 07/23/20   PageID.18 Page 1 of 2


                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                             Jul 23, 2020
                                                                                SEAN F. MCAVOY, CLERK

 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8                                                   No. 2:20-CR-00084-RMP-1
 9   UNITED STATES OF AMERICA,
                                                     ORDER FOLLOWING INITIAL
10                       Plaintiff,                  APPEARANCE AND
11                                                   ARRAIGNMENT
                         v.
12
13   JAMES DANIEL BACON,
14
                         Defendant.
15
16         At Defendant’s July 23, 2020, initial appearance and arraignment based on
17   an Indictment, Defendant appeared via video while in custody at the Spokane
18   County Jail. Assistant Federal Defender Colin Prince represented the Defendant
19   and appeared by video at a different location. Assistant U.S. Attorney Earl Hicks
20   represented the United States and appeared by video at a separate location. United
21   States Probation Officer Shane Moore was present telephonically. At the time of
22   the hearing, Defendant consented to proceeding by video teleconference.
23         Defendant was advised of, and acknowledged, his rights. On his plea of not-
24   guilty, Defendant is bound over to the United States District Court for trial.
25         A detention hearing is set for July 28, 2020 at 1:30 p.m., by
26   videoconference before the undersigned. Hearing content provided via
27   videoconference or teleconference dial-in access MUST NOT be recorded or
28   rebroadcast. IT IS ORDERED pending the hearing, Defendant shall be detained



     ORDER - 1
       Case 2:20-cr-00084-RMP      ECF No. 12   filed 07/23/20   PageID.19 Page 2 of 2




 1   in the custody of the United States Marshal and produced for the hearing or until
 2   further order of the court.
 3         The U.S. Probation Office shall prepare a Pretrial Services Report prior to
 4   the detention hearing and shall notify defense counsel prior to interviewing
 5   Defendant.
 6         IT IS SO ORDERED.
 7         DATED July 23, 2020.
 8
 9                                 _____________________________________
                                             JOHN T. RODGERS
10                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
